Citation Nr: 1707696	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-33 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Jennifer J. Tobin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  He died in October 2010.  The appellant is his surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in November 2016.  The record was held open for 30 days.  Thereafter, the appellant submitted additional evidence.  She waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's alcohol use was secondary to his service-connected PTSD, and he was not able to control his alcohol intake.  

2.  The Veteran was drinking alcohol on the night of his death, and his blood alcohol level was at a level such that he is presumed to have been intoxicated.  

3.  The Veteran's impaired driving ability (due to alcohol use) caused the motor vehicle accident (MVA).  

4.  The Veteran's actions on the night of his death, particularly the act of putting himself into a position to eventually drive while intoxicated, was willful misconduct.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case died in October 2010 as a result of multiple traumatic injuries incurred during an MVA.  The police report shows that his blood alcohol level on that night was 0.215 percent.  The Appellant contends that the MVA causing the Veteran's death was a result of alcohol use, which was secondary to the Veteran's service-connected PTSD symptoms.  Board Hr'g Tr. 3, 7.  She also contends that the interaction of medication for his PTSD, depression, and diabetes impaired his judgment while driving, which resulted in the reckless driving and excessive speech which caused the crash.  See 7/18/2011 Notice of Disagreement (NOD) statement.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Compensation for aggravation by a service-connected condition includes death benefits if it can be shown that the nonservice-connected disability was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Willful Misconduct

No compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

The phrase "willful misconduct," in its ordinary meaning, entails three requirements for the Board to find the phrase applicable.  The Board must (1) identify conduct; (2) the identified conduct must be misconduct; and (3) the identified misconduct must be willful.  Martin v. McDonald, 761 F.3d 1366, 1369 (Fed. Cir. 2014).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action and involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id. at 1369-70.  Willful misconduct refers to an act of conscious wrongdoing, involving elements of intent and voluntariness.  Id. at 1370.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

VA must establish by a preponderance of the evidence that the injury was proximately caused by an act of willful misconduct by the veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1285 (Fed. Cir. 2005); Myore v. Brown, 9 Vet. App. 498, 503 (1996).  

B.  Discussion

In this case, service connection for the cause of the Veteran's death is denied as the MVA causing his death was a result of willful misconduct.  

As a threshold matter, the evidence makes it likely that the Veteran's alcohol use was secondary to his service-connected PTSD.  In support, his doctor of "many years" wrote a statement in November 2011 explaining that the Veteran's "alcohol abuse would certainly be a direct result of his PTSD."  A private psychologist in January 2016 likewise concluded that "[i]t is more likely than not that his alcohol use was directly related to his PTSD and aggravated by increased periods of stress."  Thus, it is at least as likely as not that the Veteran's alcohol use on the night of the MVA was a result of his PTSD.  

The evidence also makes it likely that the Veteran's driving was impaired on the night of the MVA due to his alcohol use.  The Police Crash report states that the Veteran's alcohol blood test showed a level of 0.215 percent.  Based on this blood alcohol level, the Veteran is presumed to have been intoxicated/impaired, which is so for .08 percent or more.  See VBA Manual M21-1, III.v.1.D.2.c., Intoxication Standards Set by the National Safety Council.  
 
Next, the evidence makes it likely that his impaired driving ability (due to alcohol use) caused the MVA.  The Police Crash Report identifies the crash to be the direct effect of speed, but also lists driver action as affected by physical condition as a contributing factor.  The speed limit was 45 miles per hour (mph).  Witnesses said the car was traveling at an excessive rate of speed, approximately 80-90 mph.  According to the psychologist's January 2016 opinion, "[i]t is certain that his alcohol intake that evening contributed to his elevated blood alcohol.  At this level, it is more likely than not that severe motor impairment, loss of consciousness, and blackout occurred."  Thus, the evidence tends to make it likely that the Veteran's impaired driving ability (due to alcohol use ) caused the MVA.  

Finally, the Board finds that the Veteran's actions on that night were willful misconduct.  

On this question, the examining psychologist in January 2016 concluded that "[i]t is more likely than not that the Veteran's alcohol issues were beyond his control and that he was unable to control his intake on his own for a sustained result."  Furthermore, according to this psychologist, the Veteran's "alcohol intake may have minimized the effectiveness of his antidepressants and anxiolytics."   

Service connection may be in order for injuries sustained when a service-connected disability (such as alcoholism secondary to service-connected posttraumatic stress disorder) is the involuntary cause of a MVA because it rendered the Veteran unable to control his/her actions, or comprehend danger.  VBA Manual M21-1, III.v.1.D.3.b., Considering Evidence of Conscious Wrongdoing or Involvement in a Known Prohibited Action.
 
Willful misconduct in cases involving alcohol consumption, however, is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  VBA Manual M21-1, III.v.1.D.2.b., Making Determinations of Willful Misconduct Involving Alcohol.
 
Here, even if his eventual intoxication that night was involuntary, the willful misconduct stems from the Veteran's willingness to go out drinking that night without a way to get home.  See Martin, 761 F.3d at 1369 (discussing the Board's duty to identify the conduct that is misconduct).  On this question, the evidence does not specifically establish where the Veteran was drinking that night or the specific circumstances that led him to that place.  However, the Police Crash Report shows that he was alone in the car at the time of the crash.  The appellant testified at the Board hearing that he would "go somewhere else . . . I didn't know really where he was during the day, probably at a bar."  Board Hr'g Tr.  9.  Thus, the evidence makes it appear most likely that the Veteran was drinking away from his home on the night of the MVA, and that he drove his own car to get there.  

Importantly here, the evidence shows that his PTSD did not inhibit his judgment and did not suppress his comprehension or ability to understand the consequences of his actions.  In March 2010 and again in June 2010, several months before the MVA, his VA treatment providers found his judgment and insight to be fair.  Thus, his drinking of alcohol to excess on that night might have been beyond his control, but the act of going out that night to drink alone (without an alternative way to get home such as a designated driver) was not outside his control, and there is no indication that he could not understand the likely consequences or comprehend the dangers of his actions on that night.  

Stately simply, even if he could not have stopped himself from drinking that night, he still knew that it was wrong to put himself into a position to eventually drive while intoxicated.  In fact, the Veteran had two prior arrests for driving while intoxicated.  Driving home while intoxicated was the probable consequence of his going to the bar or another location alone that night without having another way to get home.  Thus, the Veteran was aware of the dangers.  Even if he was not immediately aware of the consequences of his actions at the moment he got into the car while intoxicated, his actions earlier in the night represent a wanton and reckless disregard of the probable consequences of driving under the influence of alcohol.  See Martin, 761 F.3d at 1369-70.  This was a willful action not the result of his PTSD or alcohol abuse.  See Allen, 237 F.3d at 1378.  

Moreover, to the extent the Veteran's alcohol use that night might have interacted with the prescription medications for his service-connected disabilities, the willful misconduct here preceded his drinking.  Thus, that harmful interaction would not have occurred until after the act constituting willful misconduct had already occurred.  

The Veteran's actions were the proximate cause of the MVA.  Proximate cause is "that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 (1998) (quoting Black's Law Dictionary 1225 (6th ed.1990)), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Thomas v. Nicholson, 21 Vet. App. 418 (2006) (discussing the Board's treatment of proximate causation), aff'd, 227 F. App'x 895 (Fed. Cir. 2007).  Here, the Veteran's act of going out drinking that night was the cause that set the other causes into motion and but for that act, his resulting death would not have likely occurred.

Thus, overall, the preponderance of the evidence establishes that the Veteran's death was the result of willful misconduct.  Accordingly, service connection for the cause of death cannot be granted, and the appeal is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


